Title: To James Madison from Philip Ammidon, 1 April 1814
From: Ammidon, Philip
To: Madison, James


        
          Sir,
          Boston April 1t. 1814.
        
        In the month of September last, I had the honour of enclosing to your Excellency a letter from my Brother in law Mr Jonathan Russell, & also one from George Blake Esqr. which letters were given me with a view to aid me in procuring the appointment of American Consul at the Island of Macao (in China) which I had solicited. I was some time since informed by Thomas Tudor Tucker Esquire (who has been so kind as to receive & present to the Department of State, several communications from me) that I either had been, or wou’d soon be nominated to the appointment I had asked. A late letter from Mr Tucker informs me, that he had not yet heard of the nomination having been made. I am desirous of leaving this Country for China by the 20th instant, which I shall be able to do, (provided it shou’d be the good pleasure of your Excellency to grant the prayer of the petition, I have taken the liberty of presenting) in the hope of retrieving in some measure, my past misfortunes. I beg leave therefore most Respectfully to renew my request, that the appointment I have already solicited, may be confer’d upon me, provided my Character has been made sufficiently satisfactory to your Excellency. If it shou’d please your Excellency to honor me with this appointment, I shall feel particularly obliged

by receiving the Commission as early as your convenience will permit, when my best efforts shall be used, to discharge the duties which may devolve upon me with faithfulness & advantage to the United States. I have the honor to be with great Respect, Your Excellencys Ob. hble Servant
        
          Philip Ammidon
        
      